 


 HR 753 ENR: To redesignate the Federal building located at 167 North Main Street in Memphis, Tennessee, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 753 
 
AN ACT 
To redesignate the Federal building located at 167 North Main Street in Memphis, Tennessee, as the Clifford Davis and Odell Horton Federal Building. 
 

1.RedesignationThe Federal building located at 167 North Main Street in Memphis, Tennessee, commonly known as the Clifford Davis Federal Building, shall be known and designated as the Clifford Davis and Odell Horton Federal Building.
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Clifford Davis and Odell Horton Federal Building.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
